Citation Nr: 1603752	
Decision Date: 02/03/16    Archive Date: 02/11/16

DOCKET NO.  14-13 453	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for a bilateral shoulder disability.

2.  Whether new and material evidence has been received to reopen a claim for service connection for a gastrointestinal disorder.

3.  Entitlement to service connection for a gastrointestinal disorder.


REPRESENTATION

Veteran represented by:	National Association for Black Veterans, Inc.


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

Jennifer R. White, Counsel


INTRODUCTION

The Veteran served on active duty from September 1967 to September 1969.

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in  Muskogee, Oklahoma.

In September 2014, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that proceeding is of record.

The issue of service connection for a gastrointestinal disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A chronic shoulder disability did not have its clinical onset in service and is not otherwise related to active duty.   

2.  In September 2009, the RO denied service connection for a gastrointestinal disability, characterized as acid reflux/stomach problems.  The Veteran did not submit additional evidence or file an appeal within one year of being notified of the denial.  

3.  The evidence received since the RO's September 2009 decision is new and includes facts and argument that could substantiate his claim.  


CONCLUSION OF LAW

1.  A bilateral shoulder disability was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).

2.  The September 2009 rating decision denying service connection for a gastrointestinal disability is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2015).

3.  The evidence received since the RO's September 2009 rating decision is new and material, and the claim for service connection for a gastrointestinal disability is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).  


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim.  Accordingly, notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

In light of the fact the Board is reopening the claim of service connection for gastrointestinal disability, discussion of VA's compliance with the notice and assistance requirements of the VCAA regarding that matter would serve no useful purpose.

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

Here, the Veteran was sent a letter in April 2012 that addressed all notice elements concerning the claimed shoulder disability.  The letter provided information as to what evidence was required to substantiate the claim and of the division of responsibilities between VA and a claimant in developing an appeal.  Moreover, the letter informed the Veteran of what type of information and evidence was needed to establish a disability rating and effective date.  Accordingly, no further development is required with respect to the duty to notify.

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board acknowledges that the Veteran was not provided a VA examination in connection with his claim for direct service connection for a left shoulder disability.  VA is obliged to provide a VA examination or obtain a medical opinion when: (1) there is competent evidence that the veteran has a current disability (or persistent or recurrent symptoms of a disability), (2) there is evidence establishing that the veteran suffered an event, injury or disease in service or has a disease or symptoms of a disease within a specified presumptive period, (3) the evidence indicates that the current disability or symptoms may be associated with service or with another service-connected disability, and (4) there is not sufficient medical evidence to make a decision.  See 38 C.F.R. § 3.159(c)(4); see also Charles v. Principi, 16 Vet. App. 370 (2002); and also McLendon v. Nicholson, 20 Vet. App. 79 (2006).

As explained below, there is no competent evidence of the presence of a left shoulder disability in service or within one year following the Veteran's discharge from service.  Additionally, the contentions concerning an in-service injury are not considered credible as the Veteran has inconsistently reported the etiology of his left shoulder pain.  The Board additionally notes that the Veteran testified to an in-service injury which involved the explosion of a vehicle and the death of a specific soldier during the incident.  The Veteran being involved in this event is not noted in the Veteran's treatment records and there are no records in the Vietnam Death Index indicating that the person identified by the Veteran died in combat during the time period alleged by the Veteran.  Thus, VA has no obligation to provide a VA examination or obtain an additional VA medical opinion in this case concerning the left shoulder disability.

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service treatment records, as well as post-service reports of VA and private treatment and examination.  Moreover, the Veteran's statements in support of the claim are of record, including testimony provided at his September 2014 hearing.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.  

In Bryant v. Shinseki, 23 Vet App 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. 3.103 requires that the Veterans Law Judge who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the hearing, the Veterans Law Judge outlined the issues on appeal and suggested that any evidence tending to show the current severity of service-connected disability would be helpful in establishing the claim.  Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103; they have not identified any prejudice in the conduct of the Board hearing.  

For the above reasons, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Regulations and Analysis

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection also may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In general, direct service connection may not be granted without medical evidence of a current disability; medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  Furthermore, arthritis, if manifest to a degree of 10 percent within one year after separation from active duty, may be presumed to have been incurred in service.  See 38 C.F.R. §§ 3.307, 3.309 (2015).

In evaluating the claim, the Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a 3-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303 at 308 (2007) (Observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.  

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159.   Lay evidence may be competent and sufficient to establish a diagnosis of a condition when

(1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer);

(2) the layperson is reporting a contemporaneous medical diagnosis, or;

(3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  

Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (where widow seeking service connection for cause of death of her husband, the Veteran, the Court holding that medical opinion not required to prove nexus between service connected mental disorder and drowning which caused Veteran's death).   

In ascertaining the competency of lay evidence, the Courts historically had held that a layperson is not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183 (1997).  In certain instances, however, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See, e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398 (1995) (flatfeet).   Laypersons have generally been found to not be competent to provide evidence in more complex medical situations.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (concerning rheumatic fever).  

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).

After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 511-512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence"). 

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

The Veteran testified in September 2014 that he injured his shoulders when a dump truck in his convoy hit a mine and that his shoulders bothered him from time-to-time thereafter.

Turning to the evidence of record, the Veteran's induction records do not indicate any disabilities.  A December 1968 service treatment record indicates that the Veteran had pain in his right arm stemming from a shoulder injury with a strained muscle.  The Veteran's separation examination in June 1969 does not indicate any type of arm or shoulder problems.  The Veteran denied having or having had arthritis, rheumatism; bone, joint or other deformity; or a painful or "trick" shoulder or elbow on the accompanying Report of Medical History.

Private treatment records dating from 1971 to 2009 indicate that the Veteran complained of his left arm hurting in July 1988 after he fell off of a house; his occupation was roofing.  In June 1999, the Veteran said that he had pain in his right shoulder after pulling a rope on a tiller.  In August 1999, the Veteran was broadsided and injured his right shoulder.  In October 1999, the Veteran was diagnosed with bursitis in his right shoulder, which had been painful for the previous year.  In June 2000, the Veteran was in a motor vehicle accident and both of his shoulders were hurt.

In June 2009, the Veteran filed a claim of compensation for several physical disabilities and made no mention of a shoulder disorder.  

The Veteran began treatment at the VA Medical Center in August 2009.  His first complaint of shoulder pain was during a May 2011 emergency room visit.  The Veteran was treated in March 2012 at the VA Medical Center for bilateral arm pain resulting from work which had begun approximately one year prior.  A January 2013 VA treatment note indicates that the Veteran had pain with palpation in his scapula and limitation of motion.

The Veteran was afforded a VA authorized examination in May 2012.  The examiner indicated past and current diagnoses of chronic bilateral shoulder strain, bilateral impingement syndrome and bilateral rotator cuff syndrome, and degenerative changes to the right humeral head and osteoarthritis of the right AC joint.  The examiner indicated that it is less likely than not that the Veteran's right shoulder disability is related to service as the type of muscle strain that he was diagnosed with in-service does not progress to the type of diagnoses he has currently.  The examiner indicated that the Veteran denied shoulder problems at separation and had no treatment until 1999.

In conclusion, the Board finds that service connection for the Veteran's bilateral shoulder disorder must be denied as the preponderance of the evidence is against a finding that the disability is related to active service, any incident of active service or is secondary to any service-connected disability.  

Indeed, there is no competent evidence linking the Veteran's bilateral shoulder disorder to any incident of active service.  Rather, he expressly denied problems at his separation examination, and the clinical record reveals no treatment or diagnosis for such problems for years after discharge; however, there are multiple documented injuries to the Veteran's shoulders post-service.  Additionally, there is no indication in the record that osteoarthritis, documented in the right shoulder in 2012, manifested within one year of active service.  

The Veteran indicated during hearing testimony that his shoulders had hurt him on and off since service.  The claim of continuity is not convincing in this case.  The Veteran filed a claim for compensation for several physical disabilities in 2009 and made no mention of shoulder disability.  It seems likely that if he felt a shoulder disability was related to service, he would have mentioned this at the time.  To the extent the Veteran is claiming that shoulder problems have persisted since service, his statements are not consistent with the record and are not convincing.  Further, evidence of a prolonged period without medical complaint, and the amount of time that elapsed since military service, can be considered as evidence against the claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  

Lay evidence may be competent on a variety of matters concerning the nature and cause of disability.  Jandreau v. Shinseki, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  The general principle that trauma may lead to chronic shoulder disability is commonly known and, therefore, the Veteran's testimony that current shoulder disability is related to his in-service right shoulder injury has some tendency to make a nexus more likely than it would be without such an assertion.  However, once the threshold of competency is met, the Board must consider how much of a tendency a piece of evidence has to support a finding of the fact in contention.  Not all competent evidence is of equal value.  The Board finds the 2012 VA examination report more probative than the Veteran's statements.  The examiner is a medical professional and was able to review the overall record, including the Veteran's history and opinions, and to consider the multiple post-service injuries in determining that the Veteran's current bilateral shoulder disabilities are not related to service.  

In sum, taking into account all of the evidence of record, the Board finds that the preponderance of the evidence is against a finding that the Veteran's bilateral shoulder disability is related to active service, to any incident of active service, or is secondary to any service-connected disability.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

New and Material Evidence

Unappealed RO rating decisions are final.  See 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2015).  Pursuant to 38 U.S.C.A. § 5108, a finally disallowed claim may be reopened when new and material evidence is presented or secured with respect to that claim.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, related to an unsubstantiated fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  See 38 C.F.R. § 3.156(a) (2015).

An adjudicator must follow a two-step process in evaluating previously denied claims.  First, the adjudicator must determine whether the evidence added to the record since the last final decision is new and material.  If new and material evidence is presented or secured with respect to a claim that has been finally denied, the claim will be reopened and decided upon the merits.  Once it has been determined that a claimant has produced new and material evidence, the adjudicator must evaluate the merits of the claim in light of all the evidence, both new and old, after ensuring that the VA's statutory duty to assist the appellant in the development of his claim has been fulfilled.  See 38 U.S.C.A. § 5108 (West 2014); Elkins v. West, 12 Vet. App. 209 (1999); Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).

The phrase "raise a reasonable possibility of substantiating the claim" does not create a third element for new and material evidence, but rather provides guidance for VA adjudicators in determining whether submitted evidence meets the new and material requirements.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is presumed. See Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The Veteran seeks to reopen his claim that was initially denied by VA in a September 2009 rating decision.  

Evidence submitted since the September 2009 rating decision includes a VA examination in July 2013 reflecting a diagnosis of gastroesophageal reflux disease and the Veteran's assertions that gastrointestinal disability is due to his service-connected ischemic heart disease, which is a new argument.  Service connection for ischemic heart disease has been granted since the 2009 denial.  


The Board finds that the additional evidence is new as it was not before adjudicators in 2009.  It also relates to a fact that has not been substantiated and provides a reasonable possibility for substantiating the claim.  Accordingly, the application to reopen is granted.  


ORDER

Entitlement to service connection for a bilateral shoulder disability is denied.

The application to reopen a claim for service connection for a gastrointestinal disorder is granted, and to this extent the claim is allowed.


REMAND

Service treatment records do not reflect the presence of gastrointestinal disability; however, the Veteran contends that he has had abdominal pain and discomfort since service.  

The Veteran was granted service connection for ischemic heart disease effective December 31, 2012.  The Veteran was afforded a VA authorized examination in July 2013 concerning the contention that the Veteran's gastrointestinal disorder is secondary to his ischemic heart disease.  The examiner indicated that the Veteran's gastroesophageal reflux disease (GERD) is not secondary to his ischemic heart disease.  However, there is no indication of whether the Veteran's ischemic heart disease aggravated his GERD.  Additionally, the opinion did not consider the Veteran's  claims concerning stomach problems since service.  Thus, an additional examination is required.

Ongoing medical records should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA treatment records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file any pertinent records adequately identified by the veteran, including any ongoing medical records from the Oklahoma City VAMC.

2.  Make arrangements with the appropriate VA medical facility for the Veteran to be afforded a VA examination to determine the nature and etiology of any gastrointestinal disability.  Any indicated diagnostic tests, studies, and consultations should be accomplished.  All current pathology should be identified, and all pertinent symptomatology, findings, and diagnoses should be described, in detail.  The claims file must be made available to and reviewed by the examiner prior to the requested examination, and the examination report should reflect that such a review was made.  

For each gastrointestinal disability identified, the examiner should offer an opinion as to whether there is a 50 percent probability or greater that it had its clinical onset or is otherwise related to active duty.  If not, indicate whether any gastrointestinal disability found is secondary to or aggravated by a service-connected disability to specifically include ischemic heart disease.  If aggravated, specify the baseline of disability prior to aggravation, and the permanent, measurable increase in disability resulting from the aggravation. 

A complete rationale for all opinions should be provided.  

3.  After ensuring that the requested actions are completed, the RO or AMC should re-adjudicate the claim on appeal.  If the benefits sought are not fully granted, the RO or AMC must furnish a supplemental statement of the case (SSOC), before the claims file is returned to the Board, if otherwise in order.

No action is required of the Veteran until notified by the RO; however, the veteran is advised that failure to report for any scheduled examination may result in denial of the claim.  38 C.F.R. § 3.655 (2015).  The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


